Citation Nr: 1647279	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

(This issue of entitlement to an increased rating greater than 60 percent from February 1, 2008, for the Veteran's service-connected residuals of prostate cancer.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an October 2015 decision of the Board, service connection for residuals of a cholecystectomy was denied, and a 50 percent rating for migraine headaches was granted.  In the Introduction section of the October 2015 decision, the issue of entitlement to a total disability evaluation (TDIU) was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Pursuant to an August 2016 Joint Motion to Modify the October 29, 2015, Board Decision (Joint Motion), the Court vacated the Board's decision to the extent it referred the matter of entitlement to a TDIU rating as such was part of the underlying claim for an increased rating for migraine headaches residuals.  To the extent the Board's October 2015 decision granted an increased (50 percent) rating, but no higher, for the Veteran's service-connected migraine headaches, such determination was not disturbed by the Joint Motion. 

The above Board decision was part of a bifurcated claim.  In a separate Board decision of July 2016, a 60 percent rating for prostate cancer residuals from February 1, 2008, was granted, and an increased rating greater than 60 percent from February 1, 2008, was remanded for additional development.  This issue has not been recertified to the Board following its development below and the issue will not be addressed in this decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is bound by the Order of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Veterans Court's prior action with respect to the same claim).  The appropriate remedy, therefore, is for the Board to remand, rather than refer, the matter of a TDIU rating to the AOJ for any development needed and adjudication.

Accordingly, the case is REMANDED for the following action:

After completing any indicated development (such as obtaining up-to-date private and VA medical records as well as a medical opinion as to the effect of the service-connected disabilities on the Veteran's employability if necessary), the AOJ should adjudicate the claim for a TDIU rating in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

